Little, J.
When in the trial of one charged with malicious mischief it became a material .question whether the act constituting the alleged offense was done with or without the consent of the owner of the property shown to have been damaged, and the judge charged the jury that if they believed such owner consented for the act to be done, under duress, the consent thus obtained would be no excuse for the commission of the act by the accused, and there was no *296evidence of any character tending to show duress, a new trial must be granted. Judgment reversed.
Argued January 15,
Decided January 25, 1900.
Accusation, of malicious mischief. Before Judge Calhoun. Criminal court of Atlanta. November term, 1899.
Arnold & Arnold, for plaintiff in error.
James F. O’Neill, solicitor, contra.

All the Justices concurring.